 



Exhibit 10(o)-3
TERMINATION AGREEMENT
     This Termination Agreement (“Agreement”) is made effective this the 28th
day of July, 2005, by and among Tuscaloosa Steel Corporation (“TSC”), Corus UK
Limited (“Corus”), and Mobile Gas Service Corporation (“MGSC”).
W I T N E S S E T H   T H A T
     WHEREAS, TSC and MGSC entered into that certain Mobile Gas Service
Corporation Transportation Agreement dated May 15, 1995 by and between TSC and
MGSC, as amended by the Amendment to Gas Transportation Agreement dated
August 23, 1996, and as further amended by that letter agreement dated
October 21, 1999 (collectively, the “Gas Contract”); and
     WHEREAS, British Steel plc and MGSC entered into that certain letter
guaranty agreement dated May 15, 1995, pursuant to which British Steel plc
guaranteed certain of TSC’s obligations under the Gas Contract (the “Guaranty”);
     WHEREAS, British Steel plc changed its status from a public company to that
of a private company and changed its name to Corus UK Limited;
     WHEREAS, Corus and MGSC amended the Guaranty to substitute Corus as the
guarantor, by that certain letter of amendment dated June 8, 2000;
     WHEREAS, TSC is an indirect, wholly-owned subsidiary of Corus;
     WHEREAS, by letter dated June 30, 2005, TSC notified MGSC of its intent to
terminate the Gas Contract effective as of July 31, 2005, upon the terms and
conditions set forth in this Agreement, and MGSC is willing to accept
termination of the Gas Contract upon such terms and conditions;
     NOW, THEREFORE, the premises considered, the parties to this Agreement do
hereby agree as follows:
     1. Termination of Gas Contract. The Gas Contract is terminated effective as
of July 31, 2005.
     2. Termination Payment. In full and final satisfaction of its obligations
under the Gas Contract and Corus’s obligations under the Guaranty, TSC shall pay
a total of $6,100,000.00 (the “Termination Payment”) to MGSC via wire transfer
to an account designated by MGSC, as follows.

 



--------------------------------------------------------------------------------



 



          Termination Payment Installment   Date of Installment $ 1,000,000    
October 3, 2005
$ 1,250,000    
January 2, 2006
$ 1,250,000    
March 31, 2006
$ 1,250,000    
June 30, 2006
$ 1,350,000    
October 2, 2006
$ 6,100,000.00    
TOTAL TERMINATION PAYMENT

     3. Satisfaction and Release of TSC. Notwithstanding any provisions in the
Gas Contract to the contrary, upon termination of the Gas Contract and payment
of the Termination Payment to MGSC, the Gas Contract shall be void and of no
further effect, TSC shall be deemed to have satisfied all obligations, duties,
and responsibilities to MGSC under the Gas Contract, including but not limited
to, (a) payment of a termination payment in lieu of Minimum Bills under Exhibit
“A” to the Gas Contract, (b) payment of all Minimum Bills under Section 8.2 of
the Gas Contract, including Minimum Bills for the 2004-2005 Contract Year and
all subsequent Contract Years, and (c) any payments under Section 8.1 of the Gas
Contract (collectively, the “Monthly Bills”), including any Monthly Bills
relating to the period prior to the date of this Agreement, and TSC shall be
released from any further obligations, duties, or responsibilities to MGSC under
the Gas Contract.
     4. Satisfaction and Release of Corus. The Guaranty remains in effect until
the total Termination Payment has been made. Notwithstanding any provisions in
the Guaranty to the contrary, upon termination of the Gas Contract and payment
of the Termination Payment to MGSC, the Guaranty shall be void and of no further
effect, Corus shall be deemed to have satisfied all obligations, duties, and
responsibilities to MGSC under the Guaranty, and Corus shall be released from
any further obligations, duties, or responsibilities to MGSC under the Guaranty.
     5. Miscellaneous.
     (A) Further Assurances. Each party shall execute such additional documents
and instruments as may be reasonably required by counsel for another party to
carry out the purpose and intent of this Agreement.
     (B) Final Integration. This Agreement constitutes the entire agreement of
the parties, as a complete and final integration thereof with respect to its
subject matter. All prior understandings and agreements between and among the
parties are merged into this Agreement, which alone fully and completely
expresses their understandings. No representation, warranty,

2



--------------------------------------------------------------------------------



 



or covenant made by another party which is not contained in this Agreement or
expressly referred to herein has been relied on by another party in entering
into this Agreement.
     (C) Amendment In Writing. This Agreement may not be amended, modified,
terminated, or waived in any respect whatsoever, except by a further agreement
in writing, properly executed by all the parties.
     (D) Binding Effect. This Agreement shall bind the parties and their
respective successors and assigns.
     (E) Multiple Counterparts. Any number of counterparts of this Agreement may
be executed by execution of separate signature pages by each of the parties and
transmission by facsimile, expedited delivery service, and/or U.S. mail for
assembly into an integrated document or otherwise as the parties may agree. Each
such counterpart thus executed shall be deemed to be an original instrument, but
all such counterparts together shall constitute but one agreement.
     (F) Costs On Default. In the event of a default hereunder by any party as
to any duty, warranty, or undertaking owed to another party, which default
results in efforts by the non-defaulting party to remedy same (whether or not a
lawsuit is filed), the defaulting party shall pay, in addition to such other sum
as may be due hereunder, all costs and expenses of such efforts, including, but
not limited to, a reasonable attorneys’ fee.
     (G) Attorneys’ Fees. The prevailing party in any litigation in connection
with this Agreement shall be entitled to recover from the other party all costs
and expenses, including without limitation fees of attorneys and paralegals,
incurred by such party in connection with any such litigation.
     (H) Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Alabama.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused these premises to be duly
executed by their authorized agents or officers effective as of the date first
written above.

     
 
  TUSCALOOSA STEEL CORPORATION
 
   
 
  By: /s/ Terrence E. Schaefer
 
   
 
         Its Secretary / Treasurer

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused these premises to be duly
executed by their authorized agents or officers effective as of the date first
written above.

     
 
  CORUS UK LIMITED
 
   
 
  By: /s/ Rosemary Burke
 
   
 
  Its Director of M & A

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have caused these premises to be duly
executed by their authorized agents or officers effective as of the date first
written above.

     
 
  MOBILE GAS SERVICE CORPORATION
 
   
 
  By: /s/ John S. Davis
 
   
 
  Its President & CEO

